Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 12/13/2021 is acknowledged.
Claim objections in the Office action of 09/17/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Ring seal for implementing a rotary seal between two cylindrical elements as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US H2293H discloses a ring seal (Figures 1-2) comprising a main body (30 in Figure 1, and 130 in Figure 2) capable of implementing a seal by static contact relative to a first cylindrical element (5, 105), and a first circumferential lip (34, 134) capable of cooperating by friction with a cylindrical surface (surface of 7, 107) of a second cylindrical element (7, 107), said cylindrical elements (4, 2) being substantially coaxial ] and mounted pivotably relative to one another (Col.2, L40, 55), and the main body (30, 130) comprises a frontal surface configured to be in axial contact with a frontal surface of the first cylindrical element (surface of 30 axially contacts 5, Figure 1.)
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 8,567,788 discloses a sealing system, in Figure 1, with ring seal (1) comprising, a main body capable of implementing a seal by static contact relative to a first cylindrical element (4), and a first circumferential lip (14) capable of cooperating by friction with a cylindrical surface (surface of 2) of a second cylindrical element (10) (element 2 slides axially; Col.2, L48), said cylindrical elements (4, 2) being substantially coaxial Figure 1) and mounted pivotably relative to one another, the main body comprises a frontal surface (radial surface of 1 on the right-hand side, Figure 1) configured to be in axial contact with a frontal surface (radial surface of 4that contacts 1) of the first cylindrical element (4), the main body comprising a second 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675